This case originated in the justice court of Jefferson county. Appellant sued appellee for debt in the sum of $150, based upon a written contract for the purchase of one Columbia weighing machine. Appellee defended on the ground that the alleged contract was procured by fraud. Judgment in the Justice court went for appellant. Appellee appealed to the county court at law of Jefferson county. The case was there tried to a jury upon special issues. The jury found for appellee, *Page 1119 
and judgment was accordingly. From this judgment, appellant has appealed. We have carefully considered all the propositions presented, and they are overruled. The issues submitted to the jury were proper, and we think fully presented the contentions of the parties. The evidence supports the findings of the jury, and the judgment must therefore be affirmed. Affirmed.
 *Page 223